NO. 07-03-0492-CR

                                    IN THE COURT OF APPEALS

                           FOR THE SEVENTH DISTRICT OF TEXAS

                                              AT AMARILLO

                                                 PANEL D

                                      JANUARY 27, 2004
                               ______________________________

                                       MICHAEL GLEN SCOTT,

                                                                    Appellant

                                                      v.

                                       THE STATE OF TEXAS,

                                                     Appellee
                             _________________________________

                FROM THE 181ST DISTRICT COURT OF POTTER COUNTY;

                   NO. W-30,473-01-B; HON. SAMUEL KISER, PRESIDING
                          _______________________________

Before QUINN, REAVIS, and CAMPBELL, JJ.

        Appellant, Michael Glen Scott (Scott), filed with this court, on November 20, 2003,

a notice of appeal wherein he seeks to appeal his conviction based on findings from “DNA

testing,” among other things. Also before us are several other motions he filed.1 We

dismiss for want of jurisdiction and deny all motions filed in this cause as moot.



        1
          The m otions are e ntitled as follows : 1) “Motion Rule 22. Arrest of Judgment,” 2) “Motion Request
Appointed Counsel, Rule 6.4(B),” 3) “Motion Formal Bills of Exception Rule 33.2,” 4) “Motion R ule 32 .2
Supplemental Statements” (this motion requests that appellant be allowed to correct statements m ade in the
docketing statem ent filed with this court), 5) “Motion Rule 69.Ac tion of Court on Petition for Discretionary
Review and after G rantin g R eview ,” 6) “M otio n N ew Trial on Ru le 44.2 Reversible Error in a Criminal Case
(a) Constitutional Error,” and 7) ”Motion New Trial Article 40.001 o n M aterial Evidence, Rule 22.6 Granting
Ru le 31.1 , Rule 31.2 , Rule 296 Finding of facts , Rule 51.2 Jud gm ent of Acquittal.”
       Though difficult to understand, Scott asks us to reverse his 1996 conviction for

aggravated assault. He believes he is entitled to reversal because he was denied

opportunity to undergo DNA testing at the time of his arrest or shortly thereafter. To the

extent that he attacks his conviction, he must file his notice of appeal within 30 or 90 days

of the date the trial court sentenced him in open court. TEX . R. APP. P. 26(a). Given that

he was sentenced in 1996 and his notice of appeal was not filed until November of 2003,

his attempt to appeal is untimely. Thus, we have no jurisdiction over the cause. Olivo v.

State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).

       To the extent that his notice and various motions can be construed as a request for

DNA testing under art. 64.01 of the Texas Code of Criminal Procedure, we again find that

we have no jurisdiction over the matter. That statute provides a convicted person the

opportunity to request forensic DNA testing. However, the request must be presented to

the “convicting court.” TEX . CODE CRIM . PROC . ANN . art. 64.01 (Vernon Supp. 2004). This

appellate court was and is not the convicting court. Scott was tried and convicted in the

181st Judicial District Court for Potter County. Moreover, the record before us contains no

order illustrating that the 181st Judicial District Court denied him any relief under art. 64.01

of the Code of Criminal Procedure. So, there is no final order implicating that article that

vests us with jurisdiction over the matter.

       Finally, to the extent that the various documents Scott has filed may be construed

as an application for writ of habeas corpus under art. 11.07 of the Code of Criminal

Procedure, we are again without jurisdiction over the matter. Only the Texas Court of

Criminal Appeals may grant relief under that article. See TEX . CODE CRIM . PROC . ANN . art.



                                               2
11.07 (Vernon Supp. 2004) (stating that after final conviction in any felony case, the writ

must be made returnable to the Court of Criminal Appeals).

       Accordingly, we dismiss the appeal for want of jurisdiction. Furthermore, all of the

motions filed in this cause are denied as moot.


                                                  Brian Quinn
                                                     Justice



Do not publish.




                                            3